DETAILED ACTION
1.	Upon further consideration, there appears to be that the two inventions as claimed do encompass overlapping subject matter.  Therefore, the election/restriction requirement mailed out on 3/2/2022 is hereby withdrawn.  All claims 12-31 will be examined.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 16, line 1, “wherein the step of positioning a catheter” was replaced by - - wherein the step of positioning the catheter - - 
Claim 17, line 1, “wherein the step of positioning a catheter” was replaced by - - wherein the step of positioning the catheter - - 
Claim 18, line 1, “wherein the step of positioning a catheter” was replaced by - - wherein the step of positioning the catheter - - 
Claim 21, line 1, “The method of claim 21, “ was replaced by - - The method of claim 12, - - 
Claim 25, line 1, “wherein the step of positioning a catheter” was replaced by - - wherein the step of positioning the catheter - - 
Claims 12-31 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 12 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a method of delivering a valve prosthesis to an annulus of a native valve of a heart comprising the steps of radially expanding a displacement component to push chordae tendineae within the ventricle radially outward; introducing a valve delivery system into the ventricle of the heart, the valve delivery system having the valve prosthesis at a distal portion thereof, wherein the valve prosthesis is in a delivery configuration; advancing the valve delivery system through the central lumen of the radially expanded displacement component towards the annulus of the native valve of the heart; and deploying the valve prosthesis into apposition with the annulus of the native valve.
Claim 23 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a method of delivering a valve prosthesis to an annulus of a native valve of a heart comprising the steps of radially expanding a displacement component from the delivery configuration to an expanded configuration to push chordae tendineae within the ventricle radially outward, wherein the displacement component in the expanded configuration has a funnel configuration in which a distal circumferential end thereof is wider than a proximal circumferential end thereof; introducing a valve delivery system into the ventricle of the heart, the valve delivery system having the valve prosthesis at a distal portion thereof, wherein the valve prosthesis is in a delivery configuration; advancing the valve delivery system through the central lumen of the radially expanded displacement component towards the annulus of the native valve of the heart; and deploying the valve prosthesis into apposition with the annulus of the native valve.
Further, the closest prior art:  Tran et al US 2010/0256749, fail to teach or render obvious a method of delivering a valve prosthesis to an annulus of a native valve of a heart that discloses an identical invention in as great detail with the steps arranged as recited in the claims 12, 23.  For-example, Tran et al teach a valve prosthesis to an annulus of a heart as best seen in figures 7-8 comprising a catheter 702 that is within a ventricle of the heart with a balloon 772 at a distal end thereof.  There is, however no references or combination of references that discloses the steps of radially expanding a displacement component to push chordae tendineae within the ventricle radially outward; introducing a valve delivery system into the ventricle of the heart, the valve delivery system having the valve prosthesis at a distal portion thereof, wherein the valve prosthesis is in a delivery configuration; advancing the valve delivery system through the central lumen of the radially expanded displacement component towards the annulus of the native valve of the heart; and deploying the valve prosthesis into apposition with the annulus of the native valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771